Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kelleher, Brian on 8/19/2022.

The application has been amended as follows: 

Claims 1-30 (Cancelled by examiner’s amendment)

Claim 31 (New by examiner’s amendment): A far- UVC handheld apparatus for irradiating a target region of a mammalian body having tissue and a microbiome, the apparatus comprising:
	a UV emitter configured to emit UV light in a predetermine range with a predetermined dose,
	a means for delivering the UV light from the UV emitter to irradiate the target region, 
	wherein the predetermined range is in between substantially 200 nm and substantially 230 nm,
	wherein the predetermined dose is selected to be high enough to inactivate at least one predetermined class of pathogens and low enough so that it does not significantly damage or destroy the tissue or desirable organisms associated with the microbiome,
	wherein the apparatus comprises a shield of a predetermined shape and size, configured to substantially prevent the UV light from irradiating outside of the target region,
	wherein the shield is predetermined in shape and size for the target region and to account for and block UV light penetrating through the mammalian tissue in and around the target region.

Claim 32 (New by examiner’s amendment): The apparatus of Claim 31, wherein the UV emitter comprises at least one LED.

Claim 33 (New by examiner’s amendment): The apparatus of Claim 32 wherein the at least one LED emits UV energy centered at substantially 222 nm.

Claim 34 (New by examiner’s amendment): The apparatus of Claim 32 wherein the at least one LED is fabricated using aluminum gallium nitride.

Claim 35 (New by examiner’s amendment): The apparatus of Claim 31 wherein the UV emitter comprises an excimer light source.

Claim 36 (New by examiner’s amendment): The apparatus of Claim 35 wherein the excimer light source is a miniature microplasma array.

Claim 37 (New by examiner’s amendment): The apparatus of Claim 31 wherein the UV emitter is an elongate probe configured to be insertable into at least one of the nostrils, nasopharyngeal passageways, oral cavity, oropharyngeal passageways, tooth pockets, auditory canal, conjunctiva, vagina, anal canal and surgical openings and cavities.

Claim 38 (New by examiner’s amendment): The apparatus of Claim 31 wherein the UV emitter is shaped to apply UV light to at least one of cutaneous lesions, skin infections, ulcers, wounds, abscesses, acne, canker sores, insect bites, fungal infections, bacterial infections, fingernails and toenails. 

Claim 39 (New by examiner’s amendment): The apparatus of Claim 31 further comprising a removable, protective cap that covers the UV emitter and is impenetrable to the UV light, wherein when the cap protects the emitter from damage, and, when the cap is placed over the emitter, the apparatus causes the emitter to emit UV light within the cap for a period of time in order to inactivate any pathogens on the emitter or cap.

Claim 40 (New by examiner’s amendment): A method of using the far- UVC handheld sterilizing apparatus of Claim 31, the method comprising:
	placing the apparatus in a position proximal to the target region so that the shield seals around the target region to substantially block UV light from escaping around the shield or through the mammalian tissue in and around the target region, 
	and activating the UV light to irradiate the target region.

Claim 41 (New by examiner’s amendment): A dental apparatus comprising an elongated probe comprising measurement marks,
	a UV emitter within a body of the apparatus configured for emitting UV light,
	a means for communicating UV light emitted by the UV emitter with the elongated probe,
	wherein the elongated probe is configured to be inserted into the pocket between a tooth and surrounding gum tissue and to irradiate the surrounding tooth and gum tissue while simultaneously measuring the depth of the tooth pocket,
	wherein the UV emitter is configured to provide a desired dose of UV light to the surrounding tissue capable of inactivating at least one class of pathogens without significantly damaging or destroying the gum tissue,
	wherein the probe comprises a shield configured to block the UV light from irradiating from at least one unwanted direction,
	wherein the UV emitter is selected such that its weight is light enough to be used in a handheld device and powerful enough to provide the desired dose, and 
	wherein the UV light, the communicating means, and/or the probe comprises a means for preventing UV light from irradiating the tissue outside the range of substantially 200 nm to substantially 230 nm.


Claim 42 (New by examiner’s amendment): The apparatus of Claim 41, wherein the UV emitter comprises at least one LED.

Claim 43 (New by examiner’s amendment): The apparatus of Claim 42 wherein the at least one LED emits UV energy centered at substantially 222 nm.

Claim 44 (New by examiner’s amendment): The apparatus of Claim 42 wherein the at least one LED is fabricated using aluminum gallium nitride.

Claim 45 (New by examiner’s amendment): The apparatus of Claim 41 wherein the UV emitter comprises an excimer light source.

Claim 46 (New by examiner’s amendment): The apparatus of Claim 45 wherein the excimer light source is a miniature microplasma array.

Claim 47 (New by examiner’s amendment): A method of using the dental apparatus of Claim 41, the method comprising: inserting the probe at least partially into a pocket between a tooth and the surrounding gum tissue, irradiating the surrounding tissue with UV light while measuring the depth associated with the pocket.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art generally discloses FAR UV-C inactivation in a variety of instruments. However, the ordinary skill in the art is fairly low and subtle modifications when given a high degree of consideration demonstrated by the applicant can result in unique and nonobvious improvements. Thus when giving the claims appropriate interpretation and without relying on improper hindsight reasoning the prior art fails to disclose or make obvious the inventive feature of a shield predetermined to prevent the UV light from escaping through the tissue around the shield or that FAR UV-C inactivation occurs in conjunction with taking a dental measurement. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M LUCK/Examiner, Art Unit 2881